Citation Nr: 1130342	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  09-37 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for the residuals of a fracture of the left tibial lateral plateau.  

2.  Entitlement to an increased rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine.  

3.  Entitlement to restoration of a 20 percent rating for the DDD of the lumbar spine, including the question of whether reduction from 20 percent to 10 percent, effective January 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from October 1967 to September 1971.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Honolulu, Hawaii, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied increased ratings for the Veteran's left tibial fracture residuals and for DDD of the lumbar spine.  By a rating decision October 2009, the RO effectuated a reduction of the evaluation for the DDD of the lumbar spine from 20 percent to 10 percent.  The reduction is considered to be part of the Veteran's appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of increased rating for DDD of the lumbar spine and reduction of the 20 percent rating to 10 percent are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDING OF FACT

The residuals of a fracture of the left tibial lateral plateau are primarily manifested by range of motion from 0 degrees extension to 110 degrees flexion.  



CONCLUSION OF LAW

The criteria for an increased rating in excess of 40 percent for the residuals of a fracture of the left tibial lateral plateau have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5262 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A March 2008 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

Regarding the duty to assist, the Veteran's pertinent treatment records have been secured.  The RO arranged for a VA examination in April 2008.  This examination is adequate for rating purposes in that he Veteran's left knee was fully examined in accordance with the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Moreover, the Veteran has not alleged that the examination is inadequate and it is presumed to have been so.  Sickels v. Shinseki, No. 2010-7140 (Fed. Cir. May 6, 2011).  The Veteran has not identified any pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7 (2010).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Increased Rating for Left Knee Disability

Service connection for the residuals of a fracture of the left tibial lateral plateau was granted by the RO in a February 1972 rating decision.  A 10 percent rating was initially established under the provisions of Code 5262.  Under this code, the rating was increased to 40 percent by rating decision dated in August 1997.  

A 50 percent rating is awarded for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Code 5261.  

A 50 percent rating is awarded for ankylosis of the knee in flexion between 20 and 45 degrees; extremely unfavorable ankylosis of the knee, in flexion at an angle of 45 degrees or more warrants a 60 percent rating.  38 C.F.R. § 4.71a, Code 5256.  

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  

The Veteran's left knee disability has been rated 40 percent disabling for many years.  For the Veteran to be awarded a higher evaluation either ankylosis of the knee joint or extension limited to 45 degrees must be demonstrated.  After review of the record, the Board does not find a basis for a grant of a rating in excess of 40 percent for any period.  In this regard, an examination was conducted by VA in April 2008.  At that time, the Veteran complained of pain in the knee that was constant at a level of 3 or 4 out of 10.  He stated that this increased to 9-10/10 with activity such as walking up or down slopes.  On objective examination, there was a very mild valgus alignment.  Range of motion was from 0 degrees extension to 110 degrees flexion.  There was no change with three repetitions.  The knee was stable.  There was some crepitus laterally.  There were no additional limitations in the range of motion or joint function following repetitions due to pain, fatigue, weakness, lack of endurance or incoordination.  X-ray studies of the left knee showed the previous lateral plateau fracture with screw and plate fixation.  The lateral plateau was moderately arthritic.  An MRI study indicated fairly advanced degenerative changes in the lateral joint space.  There was some mucoid degeneration in the posterior horn on the lateral meniscus, but no definite meniscal tear.  The assessment was of moderate to moderately severe degenerative joint disease of the left knee.  It was commented that the Veteran would need a total knee arthroplasty within the next few years.  

The Veteran's left knee disability does not cause ankylosis or limit extension to 45 degrees.  This is the only means by which the Veteran may be assigned a schedular rating in excess of the currently awarded 40 percent rating.  Under these circumstances, the preponderance of the evidence is against the claim and a rating in excess of 40 percent is not warranted for any period.  

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's left knee is evaluated as nonunion of the tibia.  This directly corresponds to the schedular criteria for the 40 percent evaluation that has been assigned (Code 5262).  Various other orthopedic factors that limit motion or function of the knee are incorporated under this criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  While it is true that in cases where there are distinct disabilities caused from arthritis of the knee as well as other impairment of the knee, separate evaluations may be assigned.  See VAOPGCPREC 23-97, VAOPGCPREC 9-98.  The Veteran's rating is not based upon arthritis, but on nonunion.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's left knee disabilities, and no referral for an extraschedular rating is required.  


ORDER

An increased rating in excess of 40 percent for the residuals of a fracture of the left tibial lateral plateau is denied.  


REMAND

To the extent the Veteran disagrees with the reduction from a 20 percent to a 10 percent rating as of January 1, 2010, the issue is one for restoration of the 20 percent rating from January 1, 2010.  The Veteran is also generally seeking an increased rating for DDD of the lumbar spine, which encompasses the question of whether a rating in excess of 20 percent for any period is warranted.  

The Veteran was afforded a VA examination of the spine in September 2009.  Following this examination, the Veteran was not provided with a supplemental statement of the case, which is necessary for proper appellate development.  38 C.F.R. § 19.31.  (2010)  

Regarding the issue of restoration of 20 percent rating for the spine disability, which includes the question of the propriety of the, it is noted that the initial award of 20 percent in October 2002 was made on the basis of moderate limitation of motion of the spine under old Code 5292 (in effect prior to September 2003).  X-ray evidence on record at that time showed an anterior wedge compression fracture at L-1.  It is not clear to what extent the vertebral deformity may have played a part in the overall rating of the Veteran's low back disability.  X-ray studies were not performed in connection with the recent, July 2009, VA examination.  As this information would be helpful in evaluation of the reduction, an additional examination if found to be warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should arrange for the Veteran to undergo an orthopedic examination to ascertain the current nature and extent of his lumbar spine disability.  X-rays and/or other diagnostic studies should be done, as deemed appropriate by the examiner.  The examiner should provide a thorough description of the Veteran's service-connected disability including any evidence of vertebral deformity, and render objective clinical 

findings concerning the severity of the disability, to include observations of pain on motion, deformity, excess fatigability, incoordination, weakened movement and other functional limitations, if any.  The examiner should then render an opinion concerning the effect of the Veteran's service-connected disability on his ordinary activity and his ability to procure and maintain employment.  The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate the issues of increased rating in excess of 20 percent, and restoration of the rating of the low back disorder to 20 percent from January 1, 2010 (which includes the question of whether the reduction to 10 percent on January 1, 2010 was proper).  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


